Order, Supreme Court, Bronx County, entered on April 20, 1977, which granted plaintiffs’ motion pursuant to CPLR 4404 (subd [a]) to set aside the jury verdict in favor of defendant Vincent H. Campbell, Inc., and directed a new trial, unanimously affirmed, without costs and disbursements. Our affirmance is predicated on the reasons set forth by the Trial Justice in granting plaintiffs’ motion to set aside the jury verdict in favor of defendant Vincent H. Campbell, Inc. (the general contractor), on the ground it is contrary to the weight of the evidence. At the new trial the court in its charge should make clear to the jury that their verdict must be reflective of whether plaintiff fell because of the ladder or for reasons not connected with the ladder. Concur—Kupferman, J. P., Lupiano, Markewich, Yesawich and Sullivan, JJ.